Citation Nr: 1019588	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an initial increased compensable rating for 
residuals, status post laceration of profundus tendon of 
the left long finger, prior to December 22, 2009.

2.	Entitlement to an initial increased compensable rating for 
a residual scar of the left long finger, effective 
September 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in September 2009.  Such has been completed and 
this matter is returned to the Board for further 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to remand, the RO granted the 
Veteran's appeal for a compensable rating for residuals of 
the post laceration of profundus tendon left long finger has 
been granted and increased to 10 percent evaluation, 
effective December 22, 2009.  However, in this case, the 
Veteran was originally granted a noncompensable evaluation, 
effective September 6, 2005, the date of the initial claim.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased rating for the residuals, status post 
laceration of profundus tendon of the left long finger, 
remains on appeal before the Board.


FINDINGS OF FACT

1.	Prior to December 22, 2009, the Veteran's service-
connected residuals from injury due to laceration of 
profundus tendon of the left long finger are manifested by 
maximum of 15 degrees extension, minimal limitation of 
motion, and no loss of function.

2.	The Veteran's scar is measured .05 inch by 2 inch with no 
limitation of motion and no pain on examination.


CONCLUSION OF LAW

1.	Prior to December 22, 2009, the criteria for a compensable 
disability rating for residuals, status post laceration of 
profundus tendon of the left long finger are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5229 (2009).

2.	The criteria for a compensable disability rating for the 
service-connected residual scar of left long finger have 
not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2006 the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009). Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was also notified of the Dingess requirements. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Initial Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals, status post laceration of profundus tendon of the 
left long finger

The Veteran was granted service connection for residuals, 
status post laceration of profundus tendon of the left long 
finger, by the currently appealed November 2006 RO decision.  
A noncompensable evaluation was assigned, effective September 
6, 2005, the date of claim.  The Veteran timely appealed and 
in September 2009, the Board remanded the appeal for further 
development, namely a VA examination was necessary.  The VA 
examination took place on December 22, 2009, where it 
revealed limitation of extension warranting a 10 percent 
evaluation.  Subsequently, he was granted an increased rating 
of 10 percent, effective December 22, 2009. 

In addition to the law and regulations generally pertaining 
to disability rating, the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2009) and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2008).  See, e.g., DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a zero percent disability 
rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2009).  

As stated above, the Veteran was granted 10 percent 
evaluation for residuals, status post laceration of profundus 
tendon of the left long finger, the maximum rating under 
Diagnostic Code 5229, effective December 22, 2009.  Although 
the maximum rating available to the Veteran has been 
assigned, since the effective date does not include the 
entirety of the appeal period, the Board will determine 
whether he is entitled to the increase rating prior to 
December 22, 2009.

According to the evidence of record, in July 2006 the Veteran 
underwent a VA examination for his left long finger.  There 
was "some residual loss of extension at the [distal 
interphalangeal joint], but functionally he does not have any 
problems.  He is able to type.  He can use utensils.  He can 
use tools.  He will get some soreness in the finger during 
cold weather and some stiffness with over utilization, but 
this has only been noted over the past 7 years.  He has not 
had any further trauma.  He states that he has had slight 
numbness on the tip of his left long finger..."  See VA 
examination, dated July 2006.

A physical examination revealed "[v]ibratory sensation [was] 
absent at the first metatarsophalangeal joint] bilaterally.... 
[he] has a maximum of 15 degrees extension at the [distal 
interphalangeal joint].  Flexion is 90 degrees at both the 
[proximal interphalangeal joint] and [metacarpophalangeal 
joint].  Extension is 0 degrees at theses joints, 
respectively.  He is able to make a full fist."  The Veteran 
was diagnosed with degenerative joint disease with 
limitations of motion and opined there were minimal symptoms, 
no loss of function, and mild limitation of motion and 
extension of the distal interphalangeal joint that was 
"casually related to the laceration of the profundus tendon 
that occurred in 1965."  The examiner noted "[p]er Deluca 
there is no pain, fatigue, weakness, or incoordination on 
repeat testing of the left hand."  Id.

Based on the record, there is minor limitation of motion and 
no loss of function related to the service-connected left 
long finger disability.  There is no competent medical 
evidence to contradict the findings of the VA examiners.  A 
careful review of the record indicates that there is no 
medical evidence of record prior to December 22, 2009, 
tending to indicate that the Veteran experiences any 
significant limitation of motion associated with residuals of 
his injury, post laceration of profundus tendon of the left 
long finger.

In sum, the competent medical evidence does not demonstrate 
limitation of motion of the left long finger with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or extension limited by more 
than 30 degrees, as is necessary for a 10 percent disability 
rating pursuant to Diagnostic Code 5229.  Therefore, the 
criteria for a higher disability rating have not been met or 
approximated prior to December 22, 2009.  

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's left long finger based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca, 
supra.  However, prior to December 22, 2009, the objective 
clinical findings of record do not reflect impairment due to 
any service-connected residuals that warrant a higher rating.  
The July 2006 VA examiner clearly noted there was no change 
in range of motion due to pain, fatigue, weakness, and 
coordination.  At the examinations the Veteran himself 
reported that he had no significant impairment and was able 
to function without problems.  Therefore, the Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 prior 
to December 22, 2009.

Residual scar of the left long finger

It is also noted that service connection was established for 
residual scar of left long finger by the RO in the November 
2006 decision, based in part on the review of the Veteran's 
service medical records that indicated that he suffered an 
injury of the left long finer in service.  A 0 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  The Veteran 
claims that a higher evaluation is warranted.

The Veteran's residual scar of the left long finger is rated 
under Diagnostic Code 7804, where a 10 percent disability 
rating is assigned for a superficial scar which is painful 
upon examination.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).  Note (1) in this code indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.

The rating criteria also provides that superficial scars that 
do not cause limited motion warrant a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2009).  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  The criteria continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

The Board notes that during the pendency of the appeal, the 
rating schedule for evaluating scars was revised and amended.  
See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective 
date of the revisions is October 23, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date. The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  Therefore, although the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are 
applicable in this case as the Veteran, through his 
representative, has made such request.  

As stated above, in November 2006 this matter was remanded 
for further development.  According to the remand 
instructions, the AMC was instructed to schedule the Veteran 
to a VA examination to determine the severity of the scar on 
his left long finger.  The Board found that the remand 
instructions have been sufficiently satisfied and, therefore, 
the appeal is ready for review.

In a July 2006 VA examination, the Veteran had a "7 cm scar 
on the radial side of the left long finger.  It is flat, well 
healed, nontender, and non-adhearing."  See VA examination, 
dated July 2006.

The Veteran underwent another VA examination in December 2009 
pursuant to the Board remand instruction, where he reported 
"finger pain, loss of movement... feels that it is getting 
worse.  Problems with gripping with left hand, no motion at 
the tip of the left hand long finger.  No pain or skin 
breakdown specific to the surgical scar."  A physical 
examination revealed a "0.05 inch x 2 inch linear scar, side 
of left long finger.  Non-tender, no skin breakdown. Well-
healed, smooth, superficial [scar]. No [limitation of 
motion], no loss of function, related to the surgical scar."  
See VA examination, dated December 2009.

The Board finds that the evidence does not objectively 
demonstrate that the Veteran's service-connected scar painful 
so as to warrant a compensable rating under Diagnostic Code 
7804.  In addition, a 10 percent disability rating under 
Diagnostic Code 7800 for a facial scar is not warranted, as 
none is shown. 

The Board has also considered whether a higher rating is 
available under an alternate diagnostic code.  38 C.F.R. 
§ 4.117 provides 10 percent ratings for a superficial scar 
that is unstable (DC 7803), painful on examination (DC 7804), 
or that limits motion (DC 7805).  Although the Veteran has 
contended that the scar is painful especially in cold 
temperatures (see May 2009 Statement in Support of Claim), 
the diagnostic code specifically states that a 10 percent 
rating is only provided for a scar is painful on examination; 
consequently, according to the evidence of record, the scar 
was not tender or painful on examination.  Therefore, a 
higher rating is not warranted under DC 7804.  

In addition, the Veteran's superficial scar did not cause 
limited motion involving an area of 144 square inches (929 
sq. cm.) or greater, nor was it deep or caused limited motion 
where the scar exceeded 6 square inches (39 sq. cm.).  

After considering all the evidence of record, to specifically 
include the July 2006 and December 2009 VA medical 
examinations, the Board finds that the preponderance of it is 
against the claim for an increased rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107.  The claim for a compensable rating for a 
residual scar of left long finger is, therefore, denied.  




Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology of both his residuals, post 
laceration of profundus tendon of the left long finger ,and 
residual scar of the left long finger; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2009).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

An increased rating for residuals, status post laceration of 
profundus tendon of the left long finger, prior to December 
22, 2009, is denied.

A compensable rating for a residual scar of left long finger 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


